COUT, Circuit Judge.
In the tariff act of July 24, 1897, crude bristles, which are not sorted, bunched, or prepared, are admitted free of duty under paragraph 509 of the frpe .list (Act July 24, 1897, c. 11,' § 2, 30 Stat. 196 [U. S. Comp. St. 1901, p. 1682]), while bristles which are sorted, bunched, or prepared are subject to a duty of 7% cents per *266pound under paragraph 411, § 1, Schedule N, 30 Stat. 190 [U. S. Comp. St. 1901, p. 1673]. These paragraphs are as follows:
“509. Bristles, crude, not sorted, bunched, or prepared.” •
“411. Bristles, sorted, bunched or prepared, seven and one-half cents per pound.” . ,
When we consider the various conditions in which crude bristles are imported into this country, it seems clear that the distinction which Congress intended to make in these paragraphs is between crude bristles consisting of a mass of different sizes, with their butt ends and flag ends mixed together indiscriminately, and crude bristles which have been in any way sorted, bunched, or prepared — in other words, between absolutely crude bristles and those- which have been passed through one or more steps in the process of preparation for use in the arts; the former being admitted free of duty, while the latter are subject to a duty of 7J^' cents per pound.
In the present case the imported bristles are in the form of small bunches, with a string tied around each bunch to hold the bristles together. In these bunches the butt ends and the flag ends are not mixed indiscriminately, but substantially all the butt ends lie together, and all the flag ends. There is evidence that each bunch is the product of one hog, and that the bristles are in the condition in which they were taken from the back of the hog. The important fact, however, is that the bristles are tied up in separate bunches, with their butt ends lying together, and therefore in a partial state of preparation for the brushmaker.
In holding these bristles dutiable at 7¿4 cents a pound, the Board of General Appraisers said:
“The merchandise as shown by the sample consists of bunches of bristles carefully put up with the roots all placed together at one end. The evidence discloses the fact that each bunch represents the crop gathered from' one hog and that it is tied up in the manner above described at the time that the bristles are taken from the hog’s back, so as to keep each lot separately and distinctly by itself. The sample shows that as a result of this operation the bunch consists of one class of bristles of fairly uniform size, and while it is true that they have not been sorted into exact sizes, yet they are undoubtedly bunched so as to make them marketable for brushmakers’ use. From these facts we are of opinion that they fall within the express language of both provisions making them dutiable.”
This reasoning of the Board of General Appraisers seems to me conclusive.
There is no evidence in support of the contention of the importers that the word “bunched” in the foregoing paragraphs means “bundled,” and hence that it signifies bristles which have been subjected to the entire process of dressing as known to brushmakers. ‘ On the contrary, the evidence shows that the term “bunched” is used in its ordinary meaning, and therefore as signifying “a collection, cluster, or tuft, properly of tilings of the same kind, growing or fastened together.”’ It follows that these bristles, by the clear and express language'of the statute, are subject to a duty of 7>4 cents a pound.
The- decision of the Board of General. Appraisers is affirmed.